Citation Nr: 0705859	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a foot disease.

2.  Entitlement to an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased initial evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2003 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Appeal to the Board was perfected.  

The issues of entitlement to service connection for a foot 
disease and entitlement to an increased initial evaluation 
for service-connected bilateral hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002) (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased initial evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the request because there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear under Diagnostic Code 6260.  
In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  The stay of adjudication of tinnitus rating cases 
was subsequently lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's other claims, it finds that further development is 
needed before a decision can be issued on their merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  The 
specific bases for remand are set forth below.  
The veteran contends that he developed a bilateral foot 
condition during service and was told that there was nothing 
but a cream to help with the condition.  He indicates that 
after using the cream for several months without results, he 
"just lived with it."  The veteran also asserts that he 
never took his boots off during his discharge examination.  
See June 2004 VA Form 9.  A review of the veteran's claims 
folder reveals that in December 1968, the RO in St. 
Petersburg, Florida requested the veteran's service dental 
records and the reports of physical examination conducted at 
his induction to and separation from service.  See VA Form 
07-3101.  This request did not include the veteran's clinical 
or medical records, and these records have never been 
requested by the RO in conjunction with the veteran's claim 
for service connection.  The RO should request a copy of the 
veteran's complete service medical records and associate them 
with the claims folder.  

As for the veteran's claim for an increased initial 
evaluation for service-connection bilateral hearing loss, he 
contends that the VA examination was inadequate as it did not 
reflect the true severity of his condition.  See June 2004 VA 
Form 9.  The VA compensation and pension (C&P) examination 
referred to by the veteran was conducted in May 2003.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In 
light of the foregoing, fundamental fairness to the veteran 
warrants a more contemporaneous VA C&P examination for the 
purpose of ascertaining the current severity of his bilateral 
hearing loss.  The veteran is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case.  The consequences 
of failing to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete service 
medical records.
2.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Atlanta since February 2003.  

3.  Schedule the veteran for an 
examination to determine the current 
severity of his bilateral hearing loss.  
The veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


